DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term Eppendorf [0057] and Pall Acroprep [0064], which is a trade name or a mark used in commerce, has been noted in this application. The above list may not be exhaustive. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-10, 14, 17, 20, 25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10, 14, 17, 20, 25, and 27, the term “about” in these claims is a relative term which renders the claim indefinite. Claim 9 recites “about 30 to 60 minutes”. Claim 10 recites “about 25oC and about 60oC”. Claim 14 recites “about 5 and about 15 minutes”. Claim 17 and 20 recites “about 0.1 and about 1.0 mg/mL”. Claim 25 recites “about 10 U/mL and about 250 U/mL. Claim 27 recites “about 10 mg/mL and about 100 mg/mL”. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One of ordinary skill in the arts will have different standards of what “about” means in regards to times, temperatures, mg/mL, and U/mL. One could consider a 1% variance of the listed times, temperatures, mg/mL, and U/mL to be “about” while another of the same skill could consider a 50% variance to constitute “about”. Thus, one would be unable to ascertain the metes and bounds of the claims.  
Claim 17 recites the limitation "the proteinase K" in line 1 of claim 17.  There is insufficient antecedent basis for this limitation in claim 1. Examiner recommends changing claim 17 to depend from claim 16 to obviate this rejection.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 9-11, 13, 15, 16, 18-19, and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gundling (US20130323815A1).  
Regarding claim 1, Gundling teaches methods for extracting DNA (genomic DNA) from fungal samples (abstract). Gundling teaches the method comprises mechanical disruption using bead beating (abstract) followed by enzymatic treatment ([0014]). Gundling teaches the method can comprise interaction of sample with proteases ([0011]). Gundling teaches lysozyme (glycoside hydrolase) for enzyme treatment ([0042]). Gundling teaches purifying the DNA ([0047]).  Gundling teaches their method can be used on microbes ([0029]).
Regarding claims 2-5, Gundling teaches using glass beads ([0009]). Gundling further teaches bead diameters of 0.1-0.5 mm ([0009]). This range encompasses the claimed range thus rendering the claims prima facia obvious. 
Regarding claim 6, Gundling teaches using shaking for the mechanical disruption ([0009]). 
Regarding claims 9-10, Gundling teaches a method comprising 2 enzymes ([51-55]). The samples were incubated for 30 minutes ([0057]). The incubation was done at 37oC or 57oC ([0057]). 
Regarding claim 11, Gundling teaches vortexing ([0036]).
Regarding claim 13, Gundling teaches sonication ([0024]).
Regarding claims 15 and 16, Gundling teaches protease K ([0048]).
Regarding claims 18 and 19, Gundling teaches “lysozyme, also known as muramidase or N-acetylmuramide glycanhydrolase, is a family of enzymes (EC 3.2.1.17) which damage bacterial cell walls by catalyzing hydrolysis of 1,4-beta-linkages between N-acetylmuramic acid and N-acetyl-D-glucosamine residues in a peptidoglycan and between N-acetyl-D-glucosamine residues in chitodextrins” [0042].
Regarding claims 32-33, Gundling teaches the DNA extraction method can be used on microbes ([0029]). Gundling teaches environmental samples ([0029]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-8, 17, 26, 28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Gundling (US20130323815A1) as applied to claims 1-6, 9-11, 13, 15, 16, and 31-33 above, and further in view of Gautsch (US2002/0172949 A1). 
Regarding claims 7 and 8, Gundling teaches the use of a lysis buffer, but not a cationic detergent ([0047]). 
Gautsch teaches a method for isolation of DNA from biological samples using mechanical forces (abstract). Gautsch teaches DNA can be extracted from microorganisms including bacteria (microbial) ([0004]). Gautsch teaches using a cationic detergent specifically cetyl trimethyl ammonium bromide ([0166]). Gautsch teaches their method is fast, economical, non-toxic, and has broad applicability ([0012-0018]).  
Regarding claim 17, Gautsch teaches using protease K at a concentration of 0.1 to 5 mg/ml (claim 29). This range encompasses the claimed range of 0.1-1.0 mg/mL and thus is prima facia obvious. 
Regarding claim 26, Gautsch teaches RNase A at 5 mg/mL ([0179]). The RNase can be in combination with other enzymes ([0214]).
Regarding claim 28, Gundling teaches chelating agents can be used for DNA extraction ([0011]). 
Gundling fails to teach chaotropic agents or specific steps for purifying microbial DNA.
Gautsch teaches the method can comprise chaotropic agents to isolate cellular components other than DNA ([0113]). Gautsch teaches using silica binding matrix for DNA recovery ([0207-0208]). Gautch teaches using a DNA solution from a lysed sample containing SDS and potassium acetate (binding mixture) is added to the silica DNA binding matrix ([0209-0211]. The mixture is centrifuged (filtered) ([0211]). Gautsch then teaches the DNA binding matrix is washed and centrifuged again ([0211]). Gautsch teaches a wash buffer comprising ethanol (alcohol) ([0185]). Gautsch teaches an elution buffer is added to the DNA binding matrix and centrifuged (filtered) to produce the pure DNA ([0211]). The flow through (eluate after elution buffer passes through the matrix) contains the DNA ([0211]). 
Regarding claim 30, Gundling fails to teach the DNA binding matrix. 
Gautsch teaches the DNA binding matrix is particles of silica (beads) ([0208]). 
Regarding claim 31, Gautsch teaches that their DNA extraction method can be used on gram positive and gram negative bacteria ([0133]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Gundling by adding a cationic detergent and the specific DNA recovery steps.  One of ordinary skill in the art would be motivated to do so because Gautsch teaches their method is rapid, non-toxic, and economical. There would be a reasonable expectation of success as both Gundling and Gautsch are in the same field of endeavor of DNA isolation. 

	Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Gundling (US20130323815A1) as applied to claims 1-6, 9-11, 13, 15, 16, and 31-33 above, and further in view of Pflughoeft (Pflughoeft, K. J., Sumby, P., & Koehler, T. M. (2011). Bacillus anthracis sin locus and regulation of secreted proteases. Journal of bacteriology, 193(3), 631-639).
Regarding claim 12, Gundling teaches vortexing however it is noted that the procedure is slower ([0036]). 
Gundling fails to teach the vortexing occurring at intervals of about 5 and about 15 minutes.  
Pflughoeft teaches genome wide microarray analysis of a bacterial species (abstract). As part of the nucleic acid extraction procedure, Pflughoeft teaches vortexing in acid phenol, an incubation step (interval step), and more vortexing (p632 right column “RNA purification” section).  One of ordinary skill in the art would recognize that this incubation step would allow action of enzymes or chemicals to help to degrade partially broken cell from the first vortexing or sonication step. This would help to speed up the lysis procedure. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an incubation step of Pflughoeft to the vortexing protocol of Gundling. One of ordinary skill in the art would be motivated to do so because this would reduce the time needed to complete the procedure. There would be a reasonable expectation of success as both Gundling and Pflughoeft are in the same field of endeavor of nucleic acid extraction.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gundling (US20130323815A1) as applied to claims 1-6, 9-11, 13, 15, 16, and 31-33 above, and further in view of Jimenez (Jimenez, M. C. S., Ramos, C. H. I., Barbosa, J. A. R., Galinski, M. R., Barnwell, J. W., Rodrigues, M. M., & Soares, I. S. (2008). Biophysical characterization of the recombinant merozoite surface protein-3 of Plasmodium vivax. Biochimica et Biophysica Acta (BBA)-General Subjects, 1780(7-8), 983-988).
Regarding claim 14, Gundling teaches sonication ([0024]). 
Gundling fails to teach the sonication occurring at intervals of about 5 and about 15 minutes.  
Jimenez studies a surface protein from a malaria causing parasite (abstract). Jimenez uses recombinant E. coli expressing the protein (p984 section 2.3. Expression and purification of E. coli recombinant proteins MSP-3α and MSP-3β). Jimenez uses sonication to lyse the bacteria in a cycle of 5 minute pulses at 5 minute intervals on ice (p984 section 2.3). 
One of ordinary skill would recognize that as the sonication takes place on ice the interval step allows the sample to cool and reduces the possibility of sample degradation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an interval step of Jimenez to the sonication protocol of Gundling. One of ordinary skill in the art would be motivated to do so as this is known combination of prior art elements according to known methods to yield predictable results. There would be a reasonable expectation of success as both Gundling and Jimenez are in the same field of endeavor of cell lysis. 

	
	
	
Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Gundling (US20130323815A1) as applied to claims 1-6, 9-11, 13, 15, 16, and 31-33 above, and further in view of Chatterjee (Chatterjee, S. S., Hossain, H., Otten, S., Kuenne, C., Kuchmina, K., Machata, S., ... & Hain, T. (2006). Intracellular gene expression profile of Listeria monocytogenes. Infection and immunity, 74(2), 1323-1338).
Regarding claim 20, Grundling teaches using lysozyme, an N-acetyl muramide glycanhydrolase, for DNA extraction ([0042]). Gundling teaches using enzymes at 14-250 units/mL ([0048]).  
Grundling fails to teach the claimed range of lysozyme. 
Chatterjee teaches a method of extracting nucleic acids from Listeria monocytogenes (p1324 right column “RNA isolation and purification” section, title). Chatterjee teaches using a mix of 50 mg/mL lysozyme to isolate nucleic acids (p1324 right column “RNA isolation and purification” section). 
Regarding claims 21-25, Grundling teaches using two enzymes in combination for lysis of bacteria ([0051-0055]).  Gundling further teaches chitinase and that the method is not limited merely to the recited enzymes ([0010]). Gundling teaches using enzymes at 14-250 units/mL ([0048]).  	Gundling fails to teach mutanolysin or the specific claimed range of mutanolysin. 
Chatterjee teaches a method of extracting nucleic acids from Listeria monocytogenes (p1324 right column “RNA isolation and purification” section, title). Chatterjee teaches using a mix of 50 mg/mL lysozyme and 25 U/mL mutanolysin to isolate nucleic acids (p1324 right column “RNA isolation and purification” section).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate mutanolysin and lysozyme as taught by Chatterjee into the method of Gundling. One of ordinary skill in the art would be motivated to do so because these enzymes (prior art elements) have been successfully used to isolate nucleic acids from samples (known methods) and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. There would be a reasonable expectation of success as both Gundling and Chatterjee are in the same field of endeavor of nucleic acid isolation.
Further, one of ordinary skill in the art recognizes that the link between mg and U/mL varies depending on the specific activity of the enzyme and thus optimization may be needed to arrive at the proper units or mg amounts of enzyme to achieve the desired degradation of the cell. One would also recognize that this enzyme amount would need to vary to achieve effective results depending on the starting quantity of the cells to be degraded.

	
	
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gundling (US20130323815A1) and Gautsch (US 2002/0172949 A1) as applied to claims 7-8, 17, 26 28, and 30 above, and further in view of Werth (Werth, S., Reynisdóttir, S., Gudmundsson, H., & Andrésson, Ó. S. (2016). A fast and inexpensive high-throughput protocol for isolating high molecular weight genomic DNA from lichens. Herzogia, 29(2), 610-616).
	Regarding claims 27 and 29, Gautsch teaches RNase A at 5 mg/mL ([0179]). Gautsch further teaches EDTA (ethylenediaminetetraacetic acid) ([0185]).  
	Gautsch fails to teach RNase A in 10-100 mg/mL or guanidine hydrochloride
	Werth teaches a method of isolating genomic DNA from lichens (title). Werth teaches that the method uses guanidine hydrochloride (p611 lines 24-28). Werth further teaches that RNase A can be used in concentrations from 100 μg to 100 mg/mL (p611 lines 31-40 and p615 lines 10-11). This range encompasses the claimed ranges and thus is prima facia obvious. Werth teaches that they attempted to optimize existing DNA isolation procedures (p611 lines 12-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the DNA isolation method of Gautsch and Gundling and add the guanidine hydrochloride and use a higher concentration of RNase A as suggested by Werth. One of ordinary skill in the art would be motivated to do so because this would be an optimization step as suggested by Werth and one of ordinary skill in the art would be combining prior art elements according to known methods to yield predictable results. There would be a reasonable expectation of success as Gundling, Gautsch and Werth are in the same field of endeavor of DNA isolation. 

	
Conclusion
No claims are allowed 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TREVOR L KANE whose telephone number is (571)272-0265. The examiner can normally be reached M-F 7:00 am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on (571)272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/
Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                            
/TREVOR L KANE/Examiner, Art Unit 1657